Citation Nr: 0944270	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-00 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable rating for corneal 
scarring from herpes keratitis, left eye, with history of 
uveitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to 
April 2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


FINDING OF FACT

Throughout the rating period on appeal, corrected visual 
acuity has been no worse than 20/30 in the left eye.


CONCLUSION OF LAW

The criteria for an initial compensable rating for corneal 
scarring from herpes keratitis, left eye, with history of 
uveitis have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.14, 4.21, 4.75, 4.84a, Diagnostic Code (DC) 6079 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2009).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2009).

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history. 
38 C.F.R. § 4.2, 4.41 (2009). An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment. 38 C.F.R. § 4.10 
(2009).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of a veteran's claim is to be considered. In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings. See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2 (2009).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied. Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims file. Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record. 
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000). 

Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The Veteran asserts that an initial compensable rating is 
warranted for corneal scarring from herpes keratitis, left 
eye, with history of uveitis. At the outset, the Board 
observes that service connection for the disability has been 
established effective from April 2005.

The RO considered the Veteran's corneal scarring from herpes 
keratitis, left eye, with history of uveitis under DC 6001 
for keratitis.  The provisions of DC 6001 allow that 
keratitis, in chronic form, is to be rated for impairment of 
visual acuity or field loss, pain, rest-requirement, or 
episodic incapacity, combining an additional rating of 
10 percent during continuance of active pathology. The 
minimum rating during active pathology is 10 percent. 38 
C.F.R. § 4.84a, DC 6001 (2009).

Eye impairment otherwise is rated on the basis of impairment 
of central visual acuity. The provisions of DCs 6061-6079 
contain the criteria to evaluate impairment of central visual 
acuity. Under those diagnostic codes, the best distant vision 
after the best correction by glasses will be the basis for 
the rating. 
A noncompensable disability rating is warranted for 
impairment of central visual acuity when vision in both eyes 
is correctable to 20/40. 38 C.F.R. § 4.84a (2009). 

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/50 and vision in the 
other eye is correctable to 20/40; (2) when vision in both 
eyes is correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40. 38 C.F.R. § 4.84a, DCs 6078, 6079 
(2009).

A 20 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/70 and vision in the 
other eye is correctable to 20/50; (2) when vision in one eye 
is correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/40. 38 C.F.R. § 4.84a, DCs 6077, 6078 
(2009).

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on  
examination by specialists. See 38 C.F.R. § 4.75 (2009). 

In this case, the Veteran's December 2004 separation 
examination showed visual acuity as 20/20 in the right eye 
and 20/25 in the left eye. Retesting was requested and the 
results were 20/30 in both eyes. 

After service, the Veteran underwent VA examination in 
July 2005. It was noted that she had a history of the herpes 
simplex virus and had numerous flare-ups with treatment with 
topical eye drops for infection and inflammation. The last 
episode was March 2005 and her current drops, pred forte, 
were noted to be used daily and had eliminated symptoms and 
controlled flare-ups. 

Visual acuity showed 20/20 corrected vision in the right eye 
and 20/30 corrected vision in the left eye. There was no 
diplopia. The diagnosis was corneal scarring from herpes 
simplex virus that had reduced her vision to 20/30. This 
viral infection could occur in stressful situations as well 
as changes in environment such as temperature extremes. 

The examiner also stated that the infection had the 
propensity to be recurrent and lead to eye irritation 
inflammation requiring the use of topical eye medications for 
years. It was also noted that this topical steroid use could 
place the Veteran at risk for the development of cataracts 
and glaucoma.  Further, private eye center prescriptions for 
September 2005, July 2006, and July 2007 were associated with 
the claims folder. No diagnoses of eye disabilities were 
made. 

Therefore, based on such findings, none of the Veteran's best 
corrected vision was poor enough to warrant a compensable 
under DCs 6061-6079. The Board further notes that there is no 
recent evidence of active pathology in the left eye. The 
evidence of record also shows that, throughout the rating 
period on appeal, her corneal scarring from herpes keratitis, 
left eye, with history of uveitis more nearly approximated 
the criteria for a noncompensable rating and a staged rating 
is not warranted. 

Therefore, the Board finds that the preponderance of the 
evidence is against a compensable rating for corneal scarring 
from herpes keratitis, left eye, with history of uveitis, at 
any time during the rating period on appeal.

The Board has also considered the Veteran's statements that 
her disability is worse. She reported pain, haziness and 
blurriness in her left eye, was not taking any medication, 
but used steroid drops to stop the pain. In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
her through her senses. Layno, 6 Vet. App. at 470. She is 
not, however, competent to identify a specific level of 
disability of this disorder according to the appropriate 
diagnostic codes.

Such competent evidence-concerning the nature and extent of 
the Veteran's corneal scarring from herpes keratitis, left 
eye, with history of uveitis-has been provided by the 
medical personnel who have examined her during the current 
appeal and who have rendered pertinent opinions in 
conjunction with the evaluation. The medical findings (as 
provided in the examination reports) directly address the 
criteria under which this disability is evaluated. 

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology. See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony). In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeal is denied.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted. The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, there is no evidence of marked interference 
with the Veteran's employment or frequent periods of 
hospitalization that indicate that referral for an 
extraschedular evaluation is warranted. Specifically, there 
is no evidence of hospitalization as a result of her corneal 
scarring from herpes keratitis, left eye, with history of 
uveitis and no documentation that it has affected her 
employment. 

Moreover, the rating criteria reasonably describes the 
Veteran's disability level and symptomatology, and provides 
for higher ratings for additional or more severe symptoms 
than currently shown by the evidence. Thus, her disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, 
adequate. Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
under 38 C.F.R. § 3.321 is not warranted.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2). 
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless. 
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant. 
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

The Veteran's claim arises from her disagreement with the 
initial evaluation following the grant of service connection. 
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
service medical evidence, prescription forms from Vision 
Center, and she was afforded a VA examination in July 2005. 
The Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). 


ORDER

An initial compensable rating for corneal scarring from 
herpes keratitis, left eye, with history of uveitis is 
denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


